EXHIBIT 23.1 BKD LLP CPAs & Advisors 225 N. Water Street, Suite 400 P.O. Box 1580 Decatur, IL 62525-1580 217.429.2411Fax 217.429.6109www.bkd.com Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Form S-8 No. 333-161947) pertaining to the Jacksonville Savings Bank 401(k) Profit Sharing Plan, of our report dated June 9, 2010, with respect to the financial statements of the Jacksonville Savings Bank 401(k) Profit Sharing Plan included in this Annual Report (Form 11-K) for the year ended December 31, 2009. /s/ BKD, LLP Decatur, Illinois June 9, 2010
